CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE 2012 $200,000,000 $14,260.00 (1) Excludes acrrued interest, if any. (2) The filing fee of $14,260.00 is calculated in accordance with Rule 457(r) under the Securities Act of 1933. PRICING SUPPLEMENT NO. 442 Filed Pursuant to Rule 424(b)(3) Dated August 19, 2010to Registration No. 333-150218 PROSPECTUS SUPPLEMENT Dated April 11, 2008 and PROSPECTUS Dated April 11, 2008 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE 2012 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, Floating Rate Notes Due 2012 Form of Security: Global Note Format: SEC Registered-Registration Statement Number 333-150218 Trade Date/Pricing Effective Time: August 19, 2010 Settlement Date (Original Issue Date): August 24, 2010, which is the third business day following the Trade Date. Maturity Date: July 24, 2012 Principal Amount: $200,000,000 Price to Public (Issue Price): 100.00% Dealers' Commission: 00.10% (10 basis points) All-in-price: 99.900% Net Proceeds to Issuer: $199,800,000 Interest Rate Basis (Benchmark): 3 Month USD LIBOR Index Currency: U.S. Dollars Spread (Plus or Minus): + 23 basis points (0.23%) Spread Multiplier: N/A Spread/Spread Multiplier Reset Option: N/A Optional Reset Dates (only applicable if option to reset spread or spread multiplier): N/A Basis for Interest Rate Reset (only applicable if option to reset spread or spread multiplier): N/A Index Maturity: Three Months Interest Rate Calculation: USD LIBOR determined on Interest Determination Date plus the Spread Specified Currency: U.S. Dollars Option to Elect Payment in U.S. Dollars(only applicable if Specified Currency is other than U.S. Dollars): N/A Authorized Denominations (only applicable if Specified Currency is other than U.S. Dollars): N/A Historical Exchange Rate (only applicable if Specified Currency is other than U.S. Dollars): N/A Initial Interest Rate: To be determined two (2) London Business Days prior to the Original Issue Date Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Reset Periods and Dates: Quarterly on the 24th of February, May, August and November of each year prior to the Maturity Date Interest Determination Dates: Quarterly, two (2) London Business Days prior to each Interest Reset Date Interest Payment Dates: Interest will be paid quarterly on the 24th of February, May, August and November of each year, commencing November 24, 2010 and ending on the maturity date. Stated Maturity Extension Option: N/A Extension Period(s) and Final Maturity Date (only applicable if option to extend stated maturity): N/A Basis for Interest Rate During Extension Period (only applicable if option to extend stated maturity): N/A Original Issue Discount Note: N/A Total Amount of OID: N/A Terms of Amortizing Notes: N/A Redemption Date(s): N/A Redemption Price: N/A Repayment Date(s): N/A Repayment Price(s): N/A Day Count Convention: Actual/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Sole Bookrunner: Citigroup Global Markets Inc. (100%) Billing and Delivery Agent: Citigroup Global Markets Inc. Exchange Rate Agent: U.S. Bank Trust National Association Calculation Agent: U.S. Bank Trust National Association Cusip: 14912L4N8 Other Terms: N/A CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PROPSECTUS SUPPLEMENT. THE INTEREST RATES ON THE NOTES MAY BE CHANGED BY CATERPILLAR FINANCIAL SERVICES CORPORATION FROM TIME TO TIME, BUT ANY SUCH CHANGE WILL NOT AFFECT THE INTEREST RATE ON ANY NOTES OFFERED PRIOR TO THE EFFECTIVE DATE OF THE CHANGE.
